FILE COPY




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                               September 28, 2020

                                             No. 04-20-00466-CR

                                          IN RE Isidro RAMOS, III

                                      Original Mandamus Proceeding1


Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena Chapa, Justice

        On September 17, 2020, relator filed a pro se petition for writ of mandamus and a motion
for leave to file the petition.

        We deny as moot relator’s motion for leave because leave is not required to file a petition
in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re Medina, 04-19-00041-CR,
2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no pet.).

        In his petition for writ of mandamus, relator complains of the trial court’s refusal to rule
on his motion for DNA testing, which he contends he filed on December 3, 2019 and re-filed on
June 5, 2020. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court no later than October 13, 2020. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED September 28, 2020.
                                                                                PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2015-CR-9685, styled The State of Texas v. Isidro Ramos, III, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Lorina L. Rummel presiding.